MORRIS, Commissioner.
This appeal is by the Board of Education and County Superintendent from a judgment directing them to grant appellee a continuing contract to teach in the high school. The Court- overruled appellants’ demurrer; they declined to plead further, and the Court granted the relief sought by appellee. Walters’ petition failed to allege that his contract specified the school and class of position in which he was to be employed. Precisely the same situation existed as to appellee here in Marshall v. Conley, Ky., 258 S.W.2d 911, wherein we held that the school authorities could transfer a teacher from one school or class of position to another, if the teacher’s contract did not specify as above stated.
Counsel for both parties agree that this case is a “companion” to the Conley case, and counsel for appellee has lodged with this record a memorandum declining to file brief because of our adverse decision in the Conley case. We reversed that case with direction to the Court to set aside the judgment and overruling order, and enter an order sustaining appellants’ demurrer. A like order will be entered and issued in this case.
Judgment reversed.